Title: From Benjamin Franklin to [Samuel Cooper], 27 February 1778
From: Franklin, Benjamin
To: Cooper, Samuel


My dear Friend,
Passy near Paris, Feby. 27, 1778
At length our Treaties of Commerce and Alliance with France are Compleated, and signed. They go over to Congress by this Conveyance. Their great Principle declared in the Preamble, is perfect Equality and Reciprocity of Conditions, the advantages mutual, Commerce free &c. France guarantees the Independance, Sovereignty, and Liberty, with all the possessions of the United States; and they guarantee to the most Christian King his possessions in the West Indies. No monopoly of our Trade was desired, it is left open to all we chuse to trade with. In short, the King has acted a noble and magnanimous part, as well as a wise one; For it is undoubtedly the interest of France that this Treaty should be durable; which was not so likely if advantage had been taken of our present difficulties to exact hard terms. We are moreover liberally assisted here, and several Ships laden with supplies for our Armies have just sailed under the Convoy of a strong French Squadron; the King being determined to protect the trade of his subjects with us. A war upon this is thought inevitable. The Treaties are not yet publickly known, but their probable Existence soon is talked of, and the English Minister, to defeat if possible this expected Union, and recover the dependence of the Colonies, has brought in two Bills which he calls Conciliating; but which are a composition of artifice and uncertainty. The Right, as they are pleased to call it, of laying taxes on us, is still claimed. The Parliament only declares that in consideration of some inconveniences found in the exercise of it, they intend not to exercise it hereafter, except for regulation of Trade; But the next Parliament may find this declaration inconvenient, and repeal it, and resume the exercise of their Right. Commissioners are appointed to treat with any Body of men in America, on the means of quieting the disorders there; but can do nothing definitive, except granting pardons, declaring and revoking cessations of Arms, declaring a suspension of the restraining act, and revoking that declaration. I hope no American will be mean enough to accept their pardons; and I am sure we shall not be so weak as to disband or disarm in the smallest degree on the faith of their declaring a cessation of Arms. Believe me, the Malice of the British Court is as great against us as ever. But they are at present in a great consternation, unable to go on, ashamed to give up, and fearing a war with France and Spain which they see must ruin them. If they can divide and weaken us, or deceive us into submission, they will punish us at their leisure. The Maxim is, that a Sovereign, to appease a revolt, may make promises, it being for the good of the State that the Revolters should be brought back to their obedience; but as the same good of the State requires that they should be kept in obedience, and deterred from further revolts, it is the duty of the Sovereign to break these promises, and punish severely the Revolters.
It is impossible to give you a conception of the Universal good will to us and our Cause throughout Europe: All Nations wish the humiliation of England, and are ready to concur in it, as soon as they dare. By returning under their government, we should have them and all Europe against us; we are now with all Europe against them: There is no hesitating a moment which to chuse of these two situations. I have written largely to you before in answer to your excellent letter of October 25. (which by the way I communicated to the Ministers here, and I am sure it had a good Effect). I will now only repeat that I approve exceedingly of your calling in your Bills by taxes as fast as possible.
The Universal cordiality and hospitality with which Americans are received here is extremely pleasing. I hope the French meet with the same in America. Every means should be used to cultivate this new friendship, and wear off antient prejudices. I find our common people and Sailors are mighty ready to resume them here on any apparent restraints or hardships under this government. The late political confiscation of two prizes here, and restoring them to the English, made a great noise among them: But at the same time we were privately receiving aids; and shall obtain full satisfaction to the privateers and their Owners.
The Treaties you will see published soon; and I flatter myself they will give universal satisfaction. France has this year renewed the fifty years alliance with the Thirteen United States of Switzerland. An Alliance which she has kept faithfully for 200 years; a good Omen for us. It is understood that Spain is soon to acceed to our Alliance with France. These Events as soon as known must give us an appearance of stability, which will contribute much to supporting, and extending our credit here in Europe while that of Britain is sinking. Adieu my dear Friend
B Franklin